                                                                           Case 8:20-bk-10143-TA            Doc 44 Filed 01/31/20 Entered 01/31/20 16:49:00                            Desc
                                                                                                             Main Document Page 1 of 2


                                                                       1     William N. Lobel (CA Bar No. 93202)
                                                                             Ira D. Kharasch (CA Bar No. 109084)
                                                                       2     Victoria A. Newmark (CA Bar No. 183581)
                                                                             Erin Gray (CA Bar No. 157658)                                                  FILED & ENTERED
                                                                       3     PACHULSKI STANG ZIEHL & JONES LLP
                                                                             650 Town Center Drive, Suite 1500
                                                                       4     Costa Mesa, California 92626                                                          JAN 31 2020
                                                                             Telephone: (714) 384-4740
                                                                       5     Facsimile: (714) 384-4741
                                                                             E-mail: wlobel@pszjlaw.com                                                       CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                              Central District of California
                                                                       6              ikharasch@pszjlaw.com                                                   BY deramus DEPUTY CLERK
                                                                                      vnewmark@pszjlaw.com
                                                                       7              egray@pszjlaw.com

                                                                       8     [Proposed] Attorneys for Debtor and Debtor-in-Possession,
                                                                             Bridgemark Corporation
                                                                       9

                                                                      10                                     UNITED STATES BANKRUPTCY COURT

                                                                      11                                      CENTRAL DISTRICT OF CALIFORNIA
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                                  SANTA ANA DIVISION
                                         COSTA MESA , C ALIFO RN IA




                                                                      13     In re:                                                     Case No.: 8:20-bk-10143 TA
                                           ATTOR NE YS A T L AW




                                                                      14     BRIDGEMARK CORPORATION,1                                   Chapter 11

                                                                      15                   Debtor and Debtor-in Possession,             ORDER GRANTING EMERGENCY
                                                                                                                                        MOTION FOR ORDER PURSUANT TO 11
                                                                      16                                                                U.S.C. §§ 105(a) AND 366: (I) PROHIBITING
                                                                                                                                        UTILITY COMPANIES FROM ALTERING,
                                                                      17                                                                REFUSING, OR DISCONTINUING
                                                                                                                                        SERVICE, (II) DETERMINING ADEQUATE
                                                                      18                                                                ASSURANCE OF PAYMENT FOR FUTURE
                                                                                                                                        UTILITY SERVICES, AND (III)
                                                                      19                                                                ESTABLISHING PROCEDURES FOR
                                                                                                                                        DETERMINING ADEQUATE ASSURANCE
                                                                      20                                                                OF PAYMENT

                                                                      21

                                                                      22
                                                                                                                                        Date:        January 17, 2020
                                                                      23                                                                Time:        11:00 a.m.
                                                                                                                                        Place:       Courtroom 5B
                                                                      24                                                                             411 West Fourth Street
                                                                                                                                                     Santa Ana, CA 92701
                                                                      25

                                                                      26
                                                                      27

                                                                      28     1
                                                                               The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                             the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
                                                                                                                                       -1-
                                                                             DOCS_LA:324962.2 10804/001
                                                                           Case 8:20-bk-10143-TA          Doc 44 Filed 01/31/20 Entered 01/31/20 16:49:00          Desc
                                                                                                           Main Document Page 2 of 2


                                                                       1             A hearing was held on January 17, 2020, at 11:00 a.m. before the Honorable Theodor C.

                                                                       2     Albert, United States Bankruptcy Judge for the Central District of California, in Courtroom 5B

                                                                       3     located at 411 West Fourth St., Santa Ana, CA, pon the Debtor’s Emergency Motion for Order

                                                                       4     Pursuant to 11 U.S.C. §§ 105(a) and 366: (I) Prohibiting Utility Companies from Altering, Refusing,

                                                                       5     or Discontinuing Service, (II) Determining Adequate Assurance of Payment for Future Utility

                                                                       6     Services, and (III) Establishing Procedures for Determining Adequate Assurance of Payment filed

                                                                       7     January 15, 2020 as Docket No. 6 (“Motion”). Appearances were made as noted on the record.

                                                                       8             The Court having read and considered the Motion, heard the statements of counsel, noted the

                                                                       9     lack of opposition and with good cause shown,

                                                                      10             IT IS ORDERED:

                                                                      11             1.       The Motion is granted in its entirety.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         COSTA MESA , C ALIFO RN IA




                                                                      13                                                        ###
                                           ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                               Date: January 31, 2020
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                -2-
                                                                             DOCS_LA:324962.2 10804/001
